Citation Nr: 0002143	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
bilateral optic nerve Drusen with secondary optic atrophy and 
loss of peripheral vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to August 
1992.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 1999, it was remanded to the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) for additional development.  Following the 
completion of that development, the case was returned to the 
Board in November 1999, and is now ready for further 
appellate review.  


FINDINGS OF FACT

The veteran's service-connected bilateral optic nerve Drusen 
with secondary optic atrophy and loss of peripheral vision is 
manifested by corrected visual acuity no worse than that 
20/25 in the right eye and 20/30 in the left eye, and average 
visual impairment of concentric contraction of visual fields, 
measuring no worse than 13 degrees on the right eye and 26 
degrees on the left eye.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
bilateral optic nerve Drusen with secondary optic atrophy and 
loss of peripheral vision have not been met or approximated.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.1, 4.2, 4.7, 4.10, 4.27, 4.75, 4.76, 4.76(a), 
Part 4, 4.84a, Diagnostic Codes 6011, 6076, 6079, 6080 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation for bilateral optic nerve Drusen with 
secondary optic atrophy and loss of peripheral vision is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, the veteran's evidentiary assertions concerning the 
severity of his loss of peripheral vision (that are within 
the competence of a lay party to report) and VA private 
examination reports are sufficient to conclude that his claim 
is well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board notes that in the case of a well grounded claim, VA 
is under a duty to assist the veteran in the development of 
that claim.  To that end, the Board has provided him with 
more than one visual examination that have been in compliance 
with the minimal criteria for the conduction of an adequate 
examination for field vision impairment are set forth in 38 
C.F.R. §§ 4.76, 4.76a and 4.84a (1999).  The Board has not 
found, nor has the veteran identified, any further evidence 
that would indicate more profound visual impairment than 
shown by the examinations of record.

Factual Background

Service medical records reveal that the veteran was evaluated 
by a Medical Evaluation Board in May 1992 for Drusen of the 
optic nerves.  Examination of the eyes showed the visual 
acuity, corrected for the veteran's myopia, to be 20/20 in 
both eyes.  The extraocular muscle movements were full.  Slit 
lamp examination, to include the cornea, iris, lens and 
vitreous was within normal limits.  Examination of the fundus 
revealed bilateral severe Drusen of the optic nerve, the left 
eye being perhaps a little more optically involved 
objectively than the right.  In addition, an area near the 
disc of the left eye showed a pigmented Drusen.  The 
pertinent diagnosis was Drusen of the optic disc, both eyes.  
It was determined that visual field, bilateral concentric 
constriction was to less than 20 degrees; 19 degrees in the 
left eye and 5 degrees in the right eye.  The disease 
appeared to be active with gradual decreasing of the 
peripheral visual fields that was found disqualifying for 
retention in service.  

The veteran was separated from service on August 24, 1992, 
and filed for service connection for inter alia, Drusen of 
the optic disc.  

The veteran underwent VA visual examination in November 1992.  
Corrected visual acuity in the right was 20/20 and in the 
left 20/25.  Field vision tests indicated that average 
concentric contraction of the right eye was 38 degrees and in 
the left eye 55 degrees.  

Based upon the foregoing evidence, a June 1993 rating 
decision of the RO granted service connection for bilateral 
optic nerve Drusen with secondary optic atrophy and loss of 
peripheral vision and assigned a 20 percent evaluation 
effective from June 25, 1992.  

In September 1993, the veteran submitted a letter dated in 
June 1993, from K.E.F., O.D., F.A.A.O., of the Santa Rosa Low 
Vision Clinic, which indicates that her examination of the 
veteran revealed that "although [the veteran's] visual 
acuity is relatively good [20/20 acuity in either eye] he 
does have a visual impairment secondary to severe visual 
field loss which does adversely affect, independent travel."  
She noted further that he had "severe peripheral visual 
field constrictions to within 5 to 10 degrees of fixation in 
all meridians" in both eyes.

The veteran was afforded a second VA visual examination in 
February 1994.  The perimeter chart provided by the examiner 
appears to indicate an average concentric contraction of 13 
degrees in the right eye and 26 degrees in the left.

Based upon the foregoing evidence, in a June 1994 rating 
decision, the RO awarded a 60 percent evaluation for the 
veteran's eye disability, effective from the day following 
his separation from service, August 25, 1992.

In October 1996, the Board remanded the veteran's appeal to 
the RO for additional development, including VA 
ophthalmologic examination.  The examiner was specifically 
asked to express the average concentric contraction in Arabic 
numerals and also to specify the visual field in degrees in 
Arabic numerals at each meridian.  

Pursuant to the Board's 1996 remand, the veteran was afforded 
a VA visual examination in June 1997.  In the report of that 
examination, the examiner noted that the veteran's claims 
file had been reviewed.  It was noted by history, that the 
veteran has bilateral optic nerve Drusen with secondary optic 
atrophy and loss of peripheral vision.  The veteran 
complained that he runs into things, cannot play video games, 
and was having trouble with tasks at work.  It was noted that 
he was employed as a postal worker and was having trouble 
keeping up with school work secondary to trouble reading, 
specifically losing his place.  

Upon examination, the veteran uncorrected vision was 20/200 
+1 in each eye.  His corrected vision in the right eye was 
20/25 +2 out of 6 on the 20/20 line; and his corrected vision 
in the left eye was 20/30 +5 out of 6 on the 20/25 line.  It 
was noted that the veteran reads 20/20 at near.  

The average concentric contraction was 51 degrees in the 
right eye and 62 degrees in the left eye.  A prior Humphrey 
field showed relative scotomas within the central 30 degrees.  
The test was not repeated.  The examiner noted that the 
veteran did note some metamorphopsia with the Amsler grid.  
It was noted that the scotomas were simply not deep enough to 
be mapped with the III4e test object required.  The resulting 
diagnoses were:  Optic nerve Drusen with secondary optic 
atrophy and loss of peripheral vision; and refractive error.  

The veteran underwent VA eye examination in February 1999.  
The report of that examination noted that the veteran's 
medical records and the claims file were available for 
review.  The veteran's ocular history was noted to be 
significant for optic nerve Drusen with secondary optic 
atrophy.  The visual acuity was found to be 20/200 
uncorrected, bilaterally.  Corrected vision was 20/25, 
bilaterally.  There was no afferent pupillary defect present.  
Optic nerve examination found Drusen in the optic nerve and 
also in the peripapillary area.  The average constriction in 
the right eye was 16 degrees.  The average constriction in 
the left eye was 26 degrees.  Meridian constriction in the 
right eye superiorly was 15 degrees; nasally was 12 degrees; 
temporally was 20 degrees; and inferiorly was 18 degrees.  
Meridian constriction in the left eye superiorly was 22 
degrees; nasally was 24 degrees; temporally was 33 degrees; 
and inferiorly was 28 degrees.  The resulting diagnosis was 
optic nerve Drusen with secondary optic atrophy and visual 
field loss.  
The veteran's Chapter 31 VA Vocational Rehabilitation folder 
was associated with the claims file.  This folder documents 
the veteran's attendance at Park College until March 1998, 
when he accepted employment with the United States Postal 
Service.  In October 1998, the veteran indicated that he was 
satisfied with his employment and stated that it did not 
aggravate his service-connected disability.  The veteran's 
Chapter 31 vocational rehabilitation was discontinued in 
January 1999 on the basis of his satisfactory employment.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

With diseases preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (1999).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Ratings on account of visual impairment are, when 
practicable, to be based only on examination by a specialist.  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating.  See 38 C.F.R. § 4.75 
(1999).  

Congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries for the purpose of 
VA compensation.  See 38 C.F.R. § 3.303(c) (1999).

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76 (1999).  Additionally, 38 C.F.R. § 4.76(a) 
(1999), provides that the extent of contraction of visual 
field in each eye is determined by recording the extent of 
the remaining visual fields in each of the eight 45-degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III 
(described below).  The degrees lost are then added together 
to determine total degrees lost.  This is subtracted from 
500.  The difference represents the total remaining degrees 
of visual field.  The difference divided by eight represents 
the average contraction for rating purposes.

Table III lists the following meridians in normal degrees:  
Temporally, 85 degrees; down temporally, 85 degrees; down, 65 
degrees; down, nasally, 50 degrees; nasally, 60 degrees; up 
nasally, 55 degrees; up, 45 degrees; and, up temporally, 55 
degrees; for a total of 500.

The specific ratings for visual impairment are found in 38 
C.F.R. § 4.84a (1999), Diagnostic codes 6000-6099 (1999).  
The veteran's service-connected bilateral visual impairment 
has been evaluated by the RO under Diagnostic Codes 6011-
6080. 

Diagnostic Code 6011 itself, provides only that a 10 percent 
evaluation is warranted for unilateral or bilateral localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated enlarged, or 
diminished image.  38 C.F.R. § 4.84a, Diagnostic Code 6011 
(1999).  Consequently, that Diagnostic Code would not provide 
the veteran with an evaluation in excess of the currently 
assigned 60 percent.  

Further, a review of the record indicates that the veteran's 
corrected visual acuity has been found on visual examination 
since service to be no worse than that 20/25 in the right eye 
and 20/30 in the left eye as found on the June 1997 visual 
examination.  Even if the impairment to his visual acuity 
could be service-connected (i.e., on the basis that it is not 
attributed to congenital refractive error but to a disease or 
injury of service origin), such impairment would not provide 
for a compensable evaluation under the appropriate Diagnostic 
Code for visual acuity, thus it would not provide the veteran 
with an increase in excess of his current 60 percent rating.  
Diagnostic Code 6079.  

Diagnostic Code 6080, is most relevant to this case in that 
the veteran's service-connected disability can be evaluated 
on the basis of impairment of field vision as a residual 
condition.  Under Diagnostic Code (DC) 6080, if a claimant 
presents impairment of vision to 30 degrees, but not to 15 
degrees, a 10 percent disability evaluation is awarded for a 
unilateral impairment, a 50 percent disability evaluation is 
awarded for a bilateral impairment, or, in the alternative, 
the claimant can be rated as having visual acuity of 20/100.  
In addition, if a claimant presents impairment of field 
vision to 15 degrees, but not to 5 degrees, a 20 percent 
disability evaluation is awarded for a unilateral impairment, 
a 70 percent disability evaluation is awarded for a bilateral 
impairment, or, in the alternative, the claimant can be rated 
as having visual acuity of 20/200.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (1999).

Notes to Diagnostic Code 6080 indicate that the correct 
diagnosis reflecting disease or injury should be cited, and 
that demonstrable pathology commensurate with the functional 
loss will be required.  38 C.F.R. § 4.84a, Diagnostic Code 
6080, note 1.  The note further indicates that the concentric 
contraction ratings require contraction within the stated 
degrees, temporally; the nasal contraction may be less.  
Alternative ratings are to be employed when there is a 
ratable defect of visual acuity, or a different impairment of 
the visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes.  38 
C.F.R. § 4.84a, Diagnostic Code 6080, note 2.

A review of the record shows that the veteran's average 
concentric contractions of his visual field since his 
separation from service have been measured to be from 13 
degrees to 51 degrees on the right, and from 26 degrees to 55 
degrees on the left.  The February 1994 examination 
represents the most profound visual impairment in terms of 
average concentric contraction of visual fields, measuring 13 
degrees on the right and 26 degrees on the left.  Upon most 
recent examination, however, the average concentric 
contraction of visual fields showed slight improvement and 
was measured at 16 degrees on the right and 26 degrees on the 
left.  

Given that there has been demonstrated different impairments 
of the visual field in each of the veteran's eyes, the Board 
finds that alternative ratings of Diagnostic Code 6080 are to 
be employed.  Taking under consideration the veteran's most 
profound impairment (as shown on February 1994 examination), 
it is noted that an average concentric contraction in visual 
field of 13 degrees on the right would equate to a visual 
acuity of 20/200, while the average concentric contraction in 
visual field of 26 degrees on the left would equate to a 
visual acuity of 20/100.  38 C.F.R. § 4.84a, Diagnostic Code 
6080.  

Under Diagnostic Code 6076, visual acuity impairment of 
20/200 in one eye and 20/100 in the other eye warrants a 60 
percent evaluation.  Diagnostic Code 6076.  For the next 
higher evaluation under Diagnostic Code 6076 (70 percent), 
visual acuity impairment equated to 20/200 in one eye and 
20/200 in the other eye would have to be shown.  As noted, 
this has never been demonstrated.  Consequently, an increased 
evaluation under Diagnostic Code 6080 is not warranted.  

These results indicate the veteran does not have the required 
disability that would allow an award of an increased 
disability evaluation in excess of 60 percent.  Specifically, 
the veteran does not have an impairment of field vision to 15 
degrees or less, bilaterally, nor does he have a corrected 
visual acuity of 20/200 in the left eye.  Thus, as the 
preponderance of the evidence is against his claim, the 
benefit of the doubt doctrine does not apply, and the 
veteran's claim for an increased disability evaluation, in 
excess of 60 percent, for bilateral optic nerve Drusen with 
secondary optic atrophy and loss of peripheral vision must be 
denied. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In short, the veteran's disability does 
not warrant the award of an increased disability evaluation 
in excess of 60 percent under either 38 C.F.R. § 4.84a, 
Diagnostic Codes 6011-6080, 6076, or any other potentially 
applicable diagnostic code.

The "staging" of ratings has been discussed and approved of 
by the United States Court of Veteran's Appeals (Court) in 
the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999).  It is noted that this is the initial rating.  To 
that end, the Board notes that the current 60 percent 
evaluation has been assigned effective from the day following 
the veteran's separation from service.  As noted above, the 
Board has taken into consideration in our analysis, the most 
profound visual impairment demonstrated since the veteran's 
separation from service, and has found that the subjective 
and objective evidence does not meet or approximate the 
criteria for a higher evaluation during any of the time in 
question.  Fenderson, Id.

Finally, there is no indication that the visual impairment 
represents an exceptional case that would render the 
schedular evaluations inadequate.  For example, there is no 
showing of such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability evaluation, in excess 
of 60 percent, for bilateral optic nerve Drusen with 
secondary optic atrophy and loss of peripheral vision is 
denied.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

